IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

MATTHEW GODSEY, ez a/.,

Plaintiffs,
Case No. 3:19-CV-107
v JUDGE WALTER H. RICE
AIRSTREAM, INC.,
Defendant.

 

ORDER EXTENDING DEADLINE FOR RESPONSE AND REPLY BRIEFS

 

On oral motion of Defendant’s counsel, the Court extends the deadline for
filing a response to Plaintiffs’ Pre-Discovery Motion for Conditional Class
Certification and Court-Supervised Notice to Potential Opt-in Plaintiffs, Doc. #15,
until close of business on July 19, 2019. Plaintiffs’ reply shall be filed no later

than close of business on July 26, 2019.

Date: July 11, 2019 an on

WALTER H. RICE
UNITED STATES DISTRICT JUDGE
